Exhibit 10.1

LOGO [g228072ex_logo.jpg]

August 22, 2011

Mr. Nicholas J. Evanoff

2708 Werlein Avenue

Houston, Texas 77005

Re: Offer of Employment as Senior Vice President, General Counsel & Secretary

Dear Mr. Evanoff:

It is our pleasure to extend to you on behalf of CAMAC Energy Inc. (the
“Company”), an offer of employment as the Company’s Senior Vice President,
General Counsel & Secretary, commencing as of September 7, 2011, in accordance
with the terms and conditions contained in this letter agreement (the
“Agreement”), the adequacy and sufficiency of which are hereby acknowledged:

1. DUTIES. The Company requires that you be available to perform the duties of
Senior Vice President, General Counsel & Secretary, customarily related to these
functions as may be determined and assigned by the Board of Directors of the
Company (the “Board”) and as may be required by the Company’s constituent
instruments, including its certificate or articles of incorporation, bylaws and
its corporate governance, each as amended or modified from time to time, and by
applicable law, including the Delaware General Corporation Law. Subject to the
terms of this Agreement, the Company shall have the right, to the extent the
Company from time to time reasonably deems necessary or appropriate, to change
your position, or to expand or reduce your duties and responsibilities. You will
report to the Chief Executive Officer and you agree to devote as much time as is
necessary to discharge and perform completely the duties described in this
Section 1, and perform such other duties as the Chief Executive Officer and the
Board may from time to time assign to you.

2. TERM. The term of this Agreement shall commence on September 7, 2011, and
shall continue until your employment is terminated by the Company or by you.

3. COMPENSATION. For all services to be rendered by you to the Company in any
capacity hereunder, the Company agrees to pay you the following compensation:

 

  a. During the term of your employment with the Company you will receive a base
salary of US$280,000.00 per annum (the “Base Salary”), paid in arrears and in
equal installments in accordance with the customary payroll practices of the
Company.

 

  b.

Subject to Board approval, which will not be unreasonably withheld, you will
receive an option to purchase 800,000 shares of the Company’s common stock (the
“Option”) under the Company’s 2009 Equity Incentive Plan (the “Plan”). The
Option will be evidenced by an Option Agreement as contemplated by the Plan,
which will govern the Option, notwithstanding any other provision in this
Agreement. The exercise price of the Option will be the closing price of the
Company’s common stock on your date of hire if the Option is approved by the
Board on or before your

 

1330 Post Oak Boulevard, Suite 2575, Houston, Texas 77056; Telephone (713)
797-2990



--------------------------------------------------------------------------------

Mr. Nicholas J. Evanoff

Page 2 of 8

 

  date of hire (or the exercise price of the Option will be the closing price of
the Company’s common stock on such later date required by the terms of the Plan
if the Option is not approved by the Board on or before your date of hire). The
Option will vest in 1/3 annual installments on the anniversary date of your date
of hire subject to your continued service with the Company on such anniversary
date, with the first 266,667 shares vesting on the first year anniversary of
your date of hire and the final 266,667 shares vesting on the third anniversary
of your date of hire.

 

  c. Subject to Board approval, which will not be unreasonably withheld, you
will receive 175,000 restricted shares of the Company’s common stock (the
“Stock”) under the Plan. The Stock will be issued pursuant to a Restricted Stock
Award Agreement as contemplated by the Plan, which will govern the Stock and
your rights to the Stock, notwithstanding any other provision in this Agreement.
The Stock shall be restricted and subject to forfeiture to the Company if your
rights to the restricted Stock do not vest under the award agreement. Your
rights to the Stock will vest with respect to 50% of the Stock on the one year
anniversary of your date of hire, and will vest with respect to the balance on
the two year anniversary of your date of hire, subject in both cases to your
continued service with the Company on such anniversary date.

 

  d. You will be reviewed by the Board, not less than annually, and in
connection with such review, will be eligible for a discretionary cash
performance bonus each year targeted at between 0% to 100% of your then-current
annual base salary, based on defined targets determined by the Board. You shall
also be considered for additional grants of restricted stock and options in the
Board’s sole discretion. You acknowledge that the Company is not obligated to
award you any cash or equity bonus in any year.

You agree that if any payment of compensation paid to you by the Company or any
affiliate, whether under this Agreement or otherwise, results in income or wages
to you for federal, state, local or foreign income, employment or other tax
purposes with respect to which the Company or any affiliate has a withholding
obligation, the Company and its affiliates are authorized to withhold from such
payment and any other cash, stock, property or other remuneration then or
thereafter payable to you in any capacity any tax required to be withheld by
reason of such income or wages.

4. EMPLOYEE BENEFITS

 

  a. You shall be eligible to participate in the employee benefit plans,
programs and policies maintained by the Company for similarly situated employees
in accordance with the terms and conditions of such plans, programs, and
policies as in effect from time to time.

 

  b. In accordance with and subject to the terms of the Company’s expense
reimbursement policy, the Company shall pay or reimburse you for reasonable
expenses actually incurred or paid by you in the performance of your services
hereunder upon the presentation of expense statements or vouchers or such other
appropriate supporting information as the Company may reasonably require of you.
To the extent that a reimbursement amount is subject to section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the rules and
regulations issued thereunder by the Department of Treasury and the Internal
Revenue Service (“Section 409A”) the Company will pay you the reimbursement
amount due, if any, in any event before the last day of your taxable year
following the taxable year in which the expense was incurred. Your rights to any
reimbursements are not subject to liquidation or exchange for another benefit.
The amount of expense reimbursements for which you are eligible during any
taxable year will not affect the amount of any expense reimbursements for which
you are eligible in any other taxable year.



--------------------------------------------------------------------------------

Mr. Nicholas J. Evanoff

Page 3 of 8

 

  c. You will be entitled to up to four weeks of paid vacation per annum
(pro-rated for partial years of service) in addition to the normal statutory
holidays, provided, however, that vacation is to be taken at such times and
intervals as may be agreed by the Company having regard to your workload and
needs of the Company.

 

  d. You shall be entitled to the benefit of the indemnification provisions
contained in the bylaws of the Company, as the same may be amended.

5. CONFIDENTIALITY. You acknowledge that, in order for the intents and purposes
of this Agreement to be accomplished, you will necessarily be obtaining access
to certain confidential information concerning the Company and its affairs,
including, but not limited to business methods, information systems, financial
data and strategic plans which are unique assets of the Company (“Confidential
Information”). In accepting this offer, you covenant not to, either directly or
indirectly, in any manner, utilize or disclose to any person, firm, corporation,
association or other entity any Confidential Information. The obligations set
forth in this paragraph shall survive any termination of this Agreement and your
employment relationship with the Company.

6. NON-COMPETE; NON-SOLICIT. During the period of your employment with the
Company and thereafter during the one-year period which starts on the date of
the termination of your employment with the Company (the “Restricted Period”),
you covenant and agree that, in connection with the business operations and
prospective interests of the Company on the date of your termination as an
employee of the Company, you shall not, directly or indirectly, own any interest
in, manage, control, participate in, consult with, render services for, or in
any manner engage in any businesses in competition with the Company or
materially adverse to the Company (unless the Board shall have authorized such
activity and the Company shall have consented thereto in writing). Investments
in less than 5% of the outstanding securities of any class of the Company
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended, shall not be prohibited by this
section. For purposes of this Section 6, the term “Company” shall include the
Company and any of its affiliates or subsidiaries or any company in which it is
a minority shareholder or a joint venture partner. For purposes of this Section,
the term “businesses” shall mean any enterprise, commercial venture, or project
involving petroleum exploration, development, or production activities in the
same geographic areas as the Company’s activities during the period of your
employment. Further, during the period of your employment with the Company and
thereafter during the Restricted Period, you covenant and agree that you will
not directly or indirectly through another entity induce or otherwise attempt to
influence any employee of the Company to leave the Company’s employment or in
any way interfere with the relationship between the Company and any employee
thereof. Further, you will not induce or attempt to induce any customer,
supplier, licensee, joint venture partner, shareholder, licensor or other
business relation of the Company to cease doing business with the Company or in
any way interfere with the relationship between any such customer, supplier,
licensee, joint venture partner, shareholder, licensor or business relation of
the Company.

If (i) pursuant to the arbitration process described in Section 14 of this
Agreement (or such other process as to which the Company and you may agree upon
in writing), it is determined that you have violated the provisions of this
Section, and (ii) you have received a payment and/or entitled to future payments
from the Company pursuant to Section 9 of this Agreement (the aggregate amount
paid and payable to you thereunder is referred to as the “Aggregate Severance
Amount”), then, in addition to any other remedies that the Company may have, you
shall be obligated, and hereby agree, to pay the Company, as liquidated damages,
all or such other portion of the Aggregate Severance Amount as the Board, in its
sole discretion, shall determine.



--------------------------------------------------------------------------------

Mr. Nicholas J. Evanoff

Page 4 of 8

 

7. CONFLICTS OF INTEREST; COMPLIANCE WITH LAW. You covenant and agree that you
will not receive and have not received any payments, gifts or promises and you
will not engage in any employment or business enterprises that in any way
conflict with your service and the interests of the Company or its affiliates.
In addition, you agree to comply with the laws or regulations of any country,
including, without limitation, the United States of America, having jurisdiction
over you, the Company or any of the Company’s subsidiaries. Further, you shall
not make any payments, loans, gifts or promises or offers of payments, loans or
gifts, directly or indirectly, to or for the use or benefit of any official or
employee of any government or to any other person if you know, or have reason to
believe, that any part of such payments, loans or gifts, or promise or offer,
would violate the laws or regulations of any country, including, without
limitation, the United States of America, having jurisdiction over you, the
Company or any of the Company’s subsidiaries. By signing this Agreement, you
acknowledge that you have not made and will not make any payments, loans, gifts,
promises of payments, loans or gifts to or for the use or benefit of any
official or employee of any government or to any other person which would
violate the laws or regulations of any country, including, without limitation,
the United States of America, having jurisdiction over you, the Company or any
of the Company’s subsidiaries.

8. AT-WILL EMPLOYMENT. You should understand that your employment with the
Company may be terminated by you or the Company at any time and for any reason.
No provision of this Agreement or any other agreement with the Company shall be
construed to create a promise of employment for any specific period of time.
This Agreement supersedes in its entirety any and all prior agreements and
understandings concerning your employment relationship with the Company, whether
written or oral.

9. TERMINATION.

 

  a.

With or without cause, you and the Company may each terminate this Agreement at
any time after thirty (30) days advance written notice, and the Company will be
obligated to pay you the compensation and expenses due up to the date of your
Separation from Service. Notwithstanding the foregoing sentence, the Company
will pay to you an amount equal to the Base Salary plus target annual bonus as
determined by the Board for the year in which Separation from Service occurs
(the “Separation Payment”) if you incur a Separation from Service by the Company
without “Cause” and shall also provide the benefits described in Section 9.b.
below, and immediately accelerate by twelve (12) months the vesting of all
outstanding Company restricted stock and options exercisable for Company Stock
then held by you, with all vested Company options held by you (including
accelerated options) remaining exercisable for a period of twelve (12) months
following your date of Separation from Service, in exchange for a full and
complete release of claims against the Company, its affiliates, officers and
directors in a form reasonably acceptable to the Company (the “Release”). For
purposes of this provision, “Cause” means your (i) conviction of, or plea of
nolo contendere to, a felony or any other crime involving moral turpitude;
(ii) fraud on or misappropriation of any funds or property of the Company or any
of its affiliates, customers or vendors; (iii) willful violation of any
applicable law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty; (iv) willful failure to perform
your responsibilities in the best interests of the Company or any of its
affiliates; (v) illegal use or distribution of drugs; (vi) material violation of
any rule, regulation, procedure or policy of the Company or any of its
affiliates; or (vii) material breach of any provision of this Agreement or any
other employment, non-disclosure, non-competition, non-solicitation or other
similar agreement executed by you for



--------------------------------------------------------------------------------

Mr. Nicholas J. Evanoff

Page 5 of 8

 

  the benefit of the Company or any of its affiliates, all as determined by the
Board or the Company’s affiliate (as the case may be), which determination will
be conclusive. The Separation Payment is intended to qualify as separation pay
due to involuntary Separation from Service under Treasury
Regulation §1.409A-1(b)(9)(iii). To the extent the Separation Payment, or any
portion thereof, so qualifies or is otherwise exempt from the requirements of
Section 409A, such amount shall be paid in 12 equal monthly installments on the
last day of the first 12 months following the month of your Separation from
Service. If all or any portion of the Separation Payment does not qualify as
separation pay due to involuntary Separation from Service under Treasury
Regulation §1.409A-1(b)(9)(iii) and is not otherwise exempt from the
requirements of Section 409A such amount shall be paid as follows: (a) if you
are not a Specified Employee, such amount shall be paid in 12 equal monthly
installments on the last day of the first 12 months following the month of your
Separation from Service or (b) if you are a Specified Employee, such amount
shall be paid in 6 monthly installments beginning the date that is six months
following the date of your Separation from Service (and the first payment shall
include all amounts that would have been paid to you earlier under this section
had you not been a Specified Employee). For purposes of this Agreement, the
terms “Separation from Service” and “Specified Employee” have the meanings
ascribed to those terms in Section 409A.

 

  b. If (i) your employment with the Company is terminated by the Company
without “Cause” as described in Section 9(a), (ii) you are an active participant
in the Company’s group medical plan (the “Group Medical Plan”) on the date of
your employment terminates, and (iii) you timely elect to continue that Group
Medical Plan coverage under section 4980B of the Code (“COBRA Continuation
Coverage”) the Company will reimburse you, the excess, if any, of the amount you
pay to the Company for such COBRA Continuation Coverage for up to the first 12
months you maintain such COBRA Continuation Coverage, above the amount of the
applicable premium that you would have paid for comparable coverage during such
12 month period if you had remained an employee of the Company during such 12
month period. Any reimbursements by the Company to you required under this
Section 9.b shall be made on the last day of each month you pay the amount
required by this Section 9.b to the Company for such COBRA Continuation
Coverage, for up to the first 12 months of COBRA Continuation Coverage. If you
are a Specified Employee and the benefits specified in this Section 9.b are
taxable to you and not otherwise exempt from Section 409A, the following
provisions shall apply to the reimbursement or provision of such benefits. Any
amounts to which you would otherwise be entitled under this Section 9.b during
the first six months following the date of your Separation from Service shall be
accumulated and paid to you on the date that is six months following the date of
your Separation from Service. Except for any reimbursements under the applicable
group health plan that are subject to a limitation on reimbursements during a
specified period, the amount of expenses eligible for reimbursement under this
Section 9.b, or in-kind benefits provided, during your taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of yours. Any reimbursement of an expense
described in this Section 9.b shall be made on or before the last day of your
taxable year following your taxable year in which the expense was incurred. Your
right to reimbursement or in-kind benefits pursuant to this Section 9.b shall
not be subject to liquidation or exchange for another benefit. Subject to your
Group Medical Plan COBRA Coverage Continuation rights under section 4980B of the
Code, the benefits listed in this Section 9.b shall be reduced to the extent
benefits of the same type are received by you, your spouse or any eligible
dependent from any other person during such period, and provided, further, that
you shall have the obligation to notify the Company that you or they are
receiving such benefits.



--------------------------------------------------------------------------------

Mr. Nicholas J. Evanoff

Page 6 of 8

 

  c. Notwithstanding any provision in this Agreement to the contrary, if you
have not delivered to the Company an executed Release on or before the fiftieth
(50th) day after the date of your Separation from Service, you shall forfeit all
of the payments and benefits described in this Section 9.

10. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

11. NOTICE. Any and all notices referred to herein will be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.

12. GOVERNING LAW. This Agreement will be interpreted in accordance with, and
the rights of the parties hereto will be determined by, the laws of the State of
Texas without reference to that state’s conflicts of laws principles.

13. ASSIGNMENT. The rights and benefits of the Company under this Agreement will
be transferable, and all the covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against, its successors and assigns.
Your duties and obligations under this Agreement are personal and therefore you
may not assign any right or duty under this Agreement without the prior written
consent of the Company.

14. ARBITRATION AND GOVERNING LAW. ANY UNRESOLVED DISPUTE OR CONTROVERSY BETWEEN
YOU AND THE COMPANY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THE PARTIES SHALL EQUALLY
DIVIDE AND PAY THE ADMINISTRATIVE COSTS OF ANY ARBITRATION UNDER THIS AGREEMENT,
INCLUDING THE ARBITRATOR’S FEES. THE ARBITRATOR SHALL NOT HAVE THE AUTHORITY TO
ADD TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF. THE ARBITRATOR SHALL HAVE
THE AUTHORITY TO ORDER REMEDIES WHICH YOU COULD OBTAIN IN A COURT OF COMPETENT
JURISDICTION. A DECISION BY THE ARBITRATOR SHALL BE IN WRITING AND WILL BE FINAL
AND BINDING. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT
HAVING JURISDICTION. THE ARBITRATION PROCEEDING SHALL BE HELD IN HOUSTON, TEXAS,
UNITED STATES OF AMERICA. NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL BE
ENTITLED TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM ANY COURT OF
COMPETENT JURISDICTION, WITHOUT THE NEED TO RESORT TO ARBITRATION IN THE EVENT
THAT YOU VIOLATE SECTIONS 5, 6 OR 7 OF THIS AGREEMENT. THIS AGREEMENT SHALL IN
ALL RESPECTS BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF TEXAS.

15. MISCELLANEOUS. If any provision of this Agreement will be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.

16. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.



--------------------------------------------------------------------------------

Mr. Nicholas J. Evanoff

Page 7 of 8

 

17. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

18. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

[Remainder of Page Left Blank Intentionally]



--------------------------------------------------------------------------------

Mr. Nicholas J. Evanoff

Page 8 of 8

 

If you are in agreement with the terms set forth herein, please sign below. The
offer set forth herein is in effect until the close of business at our Houston,
Texas office on September 7, 2011.

 

Yours truly, CAMAC ENERGY INC. By:  

/s/ Dr. Kase Lukman Lawal

Dr. Kase Lukman Lawal Chief Executive Officer

Agreed and accepted this 1st day of September, 2011

 

/s/ Nicholas Evanoff

(Signature)

Nicholas Evanoff

(Print Name)

Signature Page to Offer Letter